Citation Nr: 1046214	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-16 170	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder, from August 24, 2005 to 
October 23, 2008.

2.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder on and after October 23, 2008.

3.  Entitlement to an effective date prior to October 23, 2008, 
for the assignment of 70 percent disability rating for 
posttraumatic stress disorder.

4.  Entitlement to an effective date prior to October 23, 2008, 
for the grant of entitlement to a total disability rating based 
on individual unemployability.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from February 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office Center in Fargo, North 
Dakota, on behalf of the Regional Office in Wichita, Kansas (RO).  
This matter also comes before the Board on appeal from an April 
2009 rating decision by the RO.

The issues of entitlement to an initial evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD), from August 
24, 2005 to October 23, 2008; entitlement to an evaluation in 
excess of 70 percent for PTSD on and after October 23, 2008; and 
entitlement to an effective date prior to October 23, 2008, for 
the assignment of a 70 percent disability rating for PTSD, will 
be addressed in the remand portion of the decision below and are 
remanded to the RO.


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service 
connection for PTSD on August 24, 2005, which was granted in 
April 2006.  The Veteran submitted a notice of disagreement, 
dated on June 8, 2006, with the April 2006 rating decision, 
seeking a higher initial rating.

2.  The first evidence of record that demonstrates that the 
Veteran was unable to retain or maintain employment due to his 
service-connected disabilities was June 13, 2006.

4.  There is no evidence that the Veteran was unable to retain or 
maintain employment due to his service-connected disabilities 
prior to June 13, 2006.


CONCLUSION OF LAW

The criteria for an effective date of June 13, 2006, and no 
earlier, for the grant of a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim at issue herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In the present case, the RO's December 2008 letter advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Regardless, notice is not necessary in this case because the 
outcome of this earlier effective date claim depends exclusively 
on documents that are now contained in the Veteran's VA claims 
folder.  Specifically, the Veteran's contentions concern his 
claim for an effective date prior to October 23, 2008 for the 
grant of entitlement TDIU.  Herein, the Board is granting an 
effective date of June 13, 2006 for entitlement to TDIU, but 
denying an effective date of August 24, 2005, as claimed by the 
Veteran.  There is no indication that there is additional, un-
obtained evidence that would demonstrate unemployability prior to 
June 13, 2006.  In the absence of potential additional evidence, 
no notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) (holding that VA's duty to notify a claimant is 
not required where there is no reasonable possibility that 
additional development will aid the claimant); see also Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, and his identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, 
the outcome of this earlier effective date claim rests with 
evidence that is already in the claims folder.  See Nelson, 18 
Vet. App. at 410.  Thus, no reasonable possibility exists that 
additional assistance would aid in substantiating the Veteran's 
claim herein.  Finally, there is no sign in the record that 
additional evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Accordingly, the duty to assist has 
been fulfilled.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  

Historically, the Veteran served on active duty from February 
1966 to August 1969.  In August 2005, he submitted a claim of 
entitlement to service connection for PTSD.  Service connection 
for PTSD was granted in April 2006, and a 50 percent rating was 
assigned thereto, effective August 24, 2005.  In May 2007, the 
Veteran perfected an appeal of the April 2006 rating decision 
seeking a higher initial evaluation.  After the Board denied this 
claim in August 2008, the Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In October 2009, 
the claim was remanded to the Board pursuant to the directives of 
a Joint Motion for Remand.  In March 2010, the Board vacated the 
October 2008 decision and remanded the claim to the RO for re-
adjudication.  In August 2010, the Veteran's claim was denied and 
then remitted to the Board for appellate review.

In October 2008, while his increased rating claim for PTSD was 
pending before the Court, the Veteran submitted a "formal 
claim" of entitlement to TDIU.  In April 2009, this claim was 
granted, effective October 23, 2008.  In October 2010, the 
Veteran perfected an appeal of a claim to an effective date prior 
to October 23, 2008, for the grant of entitlement to TDIU.  
Although the Veteran and his attorney repeatedly referred to the 
October 2008 submission as a "formal claim," the Veteran and 
his attorney have also asserted that the October 2008 submission 
was not a claim, but was, instead, evidence in support of a 
pending TDIU claim.  Specifically, the Veteran and his attorney 
asserted that VA should have considered a claim of entitlement to 
TDIU contemporaneously to his August 2005 claim of entitlement to 
service connection for PTSD and his subsequent appeal seeking a 
higher initial rating.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1).  A total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if 
there is only one service-connected disability, it must be rated 
at 60 percent or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 percent 
or more, and sufficient additional disability must bring the 
combined rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any 
nonservice-connected disabilities or the Veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19 (2009); Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

If a Veteran does not meet the applicable percentage standards 
set forth in 38 C.F.R. § 4.16(a), an extraschedular rating is 
considered where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-connected 
disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

A claim for TDIU is, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see 
also Isenbart v. Brown, 7 Vet. App. 537 (1995).  Generally, the 
effective date of an evaluation and award of compensation for an 
increased rating claim is the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  U.S.C.A. § 
5110(a); 38 C.F.R. 
§ 3.400(o)(1).  A claim is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of the claim for increased compensation.  38 C.F.R. 
§ 3.400(o) (2).  Under those circumstances, the effective date of 
the award is the earliest date at which it was ascertainable that 
an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The 
question of when an increase in disability is factually 
ascertainable is based on the evidence in the Veteran's claims 
folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).


The Board must first ascertain the earliest date of an informal 
or formal claim of entitlement to TDIU.  The Veteran submitted a 
claim of entitlement to service connection for PTSD, received by 
VA on August 24, 2005.  Contemporaneous to his August 2005 
service connection claim, the Veteran submitted a letter from 
R.S., LCSW, dated on August 29, 2005, demonstrating that the 
Veteran retired after working for 30 years in the automotive 
industry.  The reasons for his retirement were not provided and 
there was no determination of whether the Veteran was then 
employable.

In December 2005, the Veteran underwent a VA spinal examination.  
During the examination, the Veteran reported that back pain was 
"partially responsible" for his retirement.  The Veteran did 
not indicate any other reason for his retirement beyond back 
pain, and there was no clinical finding as to his employability.

In January 2006, the Veteran underwent a VA psychiatric 
examination.  With respect to his post-service career, the 
Veteran reported working in an automotive parts warehouse for 31 
years, retiring in 2001.  Since retiring, he reported doing "odd 
jobs" for a friend who owned a car wash.  The Veteran stated 
that he functioned adequately in his employment "as long as 
others did not disturb or upset him in some way."  He described 
verbal conflicts with others when there were "problems or 
disagreements."  The basis for the Veteran's retirement was not 
discussed, and no opinion regarding his employability was 
rendered.

In April 2006, service connection was granted for PTSD with 
depressed mood and a 50 percent evaluation was assigned thereto, 
effective August 24, 2005.  Service connection was also granted 
for tinnitus, bilateral hearing loss, a scar on his back, and 
residuals of a left distal tibia fracture.  A 10 percent 
evaluation was assigned to the Veteran's tinnitus, while separate 
noncompensable evaluations were assigned to his bilateral hearing 
loss, scar, and residuals of a left distal tibia fracture.  Each 
rating was effective August 24, 2005.  The rating and effective 
date assigned to the Veteran's PTSD was confirmed and continued 
in a June 2006 rating decision.

The Veteran submitted a June 8, 2006 notice of disagreement with 
the April 2006 rating, seeking a higher initial rating for his 
service-connected PTSD.  The Veteran contemporaneously submitted 
a letter from R.S., LCSW, dated on June 13, 2006, summarizing the 
Veteran's PTSD treatment and symptoms.  Ultimately, R.S. 
concluded that the Veteran was "not employable."

Once a Veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider a claim of entitlement to TDIU.  Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  Further, a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record.  When evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran submitted evidence of unemployability 
contemporaneously with his appeal of the initial 50 percent 
rating assigned to his service-connected PTSD.  The Board finds 
that a claim for TDIU was reasonably raised by the evidence of 
record and that such claim is "part and parcel" of the 
Veteran's August 2005 claim of entitlement to service connection 
for PTSD.  Id.  As such, the earliest effective date for 
entitlement to TDIU is August 24, 2005, the date the Veteran's 
claim was received by VA.  U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  However, the effective date of an evaluation and 
award of compensation for an increased rating claim is the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  Id.  The Board must now determine the earliest 
date entitlement to TDIU arose.  

The evidence of record did not show that the Veteran was unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities prior to June 13, 
2006.  The June 13, 2006 letter from R.S. was the first evidence 
of record wherein the Veteran's ability to retain or maintain 
employment was ascertained.  Therein, R.S. determined that the 
Veteran was "not employable" due solely to his service-
connected PTSD.  Although R.S. did not incorporate the Veteran's 
other service-connected disabilities, such inclusion would have 
only bolstered the rendered opinion.  

On June 13, 2006, the Veteran did not meet the applicable 
percentage standards set forth in 38 C.F.R. § 4.16(a); however, 
the Board finds that R.S.'s letter is sufficient to support 
finding that the Veteran was unable to secure or follow a 
substantially gainful occupation by reason of a service-connected 
disability on an extra-schedular basis.  Thus, the earliest 
effective date of entitlement to TDIU is June 13, 2006.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Even though the Veteran's date of claim was determined 
to be August 24, 2005, entitlement to TDIU was not factually 
ascertainable until June 13, 2006.  Consequently, the Board finds 
that an effective date of June 13, 2006 for the grant of 
entitlement to TDIU is warranted.

In so finding, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is against 
an effective date prior to June 13, 2006, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of June 13, 2006, but no earlier, for 
entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 


REMAND

In August 2005, the Veteran submitted a claim of entitlement to 
service connection for PTSD.  Service connection for PTSD was 
granted in April 2006, and a 50 percent rating was assigned 
thereto, effective August 24, 2005.  In May 2007, the Veteran 
perfected an appeal of the April 2006 rating decision, seeking a 
higher initial evaluation.  After the Board denied this claim in 
October 2008, the Veteran appealed to the Court.  In October 
2009, the claim was remanded to the Board pursuant to the 
directives of a Joint Motion for Remand.  In March 2010, the 
Board vacated the October 2008 decision and remanded the claim 
for re-adjudication by the RO.  In August 2010, the Veteran's 
claim was denied and then remitted to the Board for appellate 
review.

In October 2008, while the Veteran's claim of entitlement to an 
initial rating in excess of 50 percent for his service-connected 
PTSD was pending before the Court, the Veteran submitted another 
"claim" of entitlement to an increased rating for his service-
connected PTSD to the RO.  In April 2009, the RO assigned a 70 
percent disability rating Veteran's service-connected PTSD, 
effective October 23, 2008.

However, as discussed above, in May 2007, the Veteran perfected 
an appeal of the issue of entitlement to an initial evaluation in 
excess of 50 percent for his service-connected PTSD.  This issue 
was certified to the Board that same month.  The Board denied the 
claim in an October 2008 decision.  The Veteran then appealed the 
Board's decision to the Court in February 2009.  A Court Order 
effectuating the directives of a Joint Motion for Remand was not 
issued until October 2009, and the Board did not remand the claim 
to the RO until March 2010.  As such, the Veteran's claim of 
entitlement to an initial evaluation in excess of 50 percent for 
his service-connected PTSD was not within the RO's jurisdiction 
from May 2007 to March 2010.  See 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.1304 (2010); see also M21-1MR, Part III, 
subpart ii, Chapter 5, Section F.24; M21-1MR, Part III, subpart 
ii, Chapter 5, Section G.29, 30.  Thus, the RO did not have the 
legal authority to consider the Veteran's October 2008 increased 
rating "claim" for PTSD in the April 2009 rating decision.  The 
Veteran's October 2008 submission was not a formal claim, but 
was, effectively, evidence in support of his claim then pending 
before the Court.  Regardless of the RO's lack of jurisdiction, 
as the rating decision granted an increase for the Veteran's 
PTSD, the Board will not reduce the increased rating assigned by 
the April 2009 rating decision.

In October 2009, the Veteran's claim of entitlement to an initial 
evaluation in excess of 50 percent was remanded to the Board by 
the Court.  The April 2009 rating decision effectively modified 
the remanded issue as follows: (1) entitlement to an initial 
evaluation in excess of 50 percent for PTSD, from August 24, 2005 
to October 23, 2008; and (2) entitlement to an evaluation in 
excess of 70 percent for PTSD on and after October 23, 2008.  
Because the Veteran's October 2008 submission was initially 
accepted as a wholly new claim, the RO developed it accordingly, 
including obtaining recent treatment reports and affording the 
Veteran a VA examination.  This evidence was associated with the 
Veteran's claims file when the Board addressed the directives of 
the October 2009 Joint Motion for Remand.  However, neither the 
Veteran nor his attorney waived RO consideration of the evidence 
in the context of the Veteran's August 2005 claim.  See 38 C.F.R. 
§ 20.1304 (2010).  As such, in March 2010, the Board vacated the 
October 2008 decision and remanded the Veteran's claim of 
entitlement to an initial evaluation in excess of 50 percent for 
PTSD, from August 24, 2005 to October 23, 2008, and entitlement 
to an evaluation in excess of 70 percent for PTSD on and after 
October 23, 2008, for re-adjudication, taking into consideration 
the evidence obtained pursuant to the Veteran's October 2008 
"claim."  

In August 2010, the RO issued a supplemental statement of the 
case continuing the 50 percent rating assigned to the Veteran's 
PTSD from August 24, 2005 to October 23, 2008, and the 70 percent 
rating assigned on and after October 23, 2008.  These issues were 
then remitted to the Board for appellate review.

As discussed above, in October 2008, the Veteran submitted a 
second "claim" of entitlement to an increased rating for his 
service-connected PTSD even though the August 2005 claim was 
pending before the Court.  In April 2009, the rating assigned to 
the Veteran's service-connected PTSD was increased to 70 percent, 
effective October 23, 2008.  In September 2009, the Veteran 
submitted a notice of disagreement with the April 2009 rating 
decision, claiming that he was entitled to an effective date 
prior to October 23, 2008, for the assignment of a 70 percent 
rating for PTSD.  However, the RO has not issued a statement of 
the case addressing the Veteran's claim of entitlement to an 
effective date earlier than October 23, 2008, for the assignment 
of a 70 percent rating for his service-connected PTSD.  As such, 
the Veteran has submitted a notice of disagreement for which the 
RO has yet to issue a statement of the case with respect to this 
issue.  Accordingly, the Board is required to remand this issue 
to the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, the Board finds that the Veteran's claim of 
entitlement to an initial evaluation in excess of 50 percent for 
PTSD, from August 24, 2005 to October 23, 2008, and entitlement 
to an evaluation in excess of 70 percent for PTSD on and after 
October 23, 2008, are inextricably intertwined with the issue of 
entitlement to an effective prior to October 23, 2008, for the 
assignment of a 70 percent rating for his service-connected PTSD.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that issues are inextricably intertwined and must be considered 
together when a decision concerning one could have a significant 
impact on the other).  As such, the Veteran's claim of 
entitlement to an initial evaluation in excess of 50 percent for 
PTSD, from August 24, 2005 to October 23, 2008, and entitlement 
to an evaluation in excess of 70 percent for PTSD on and after 
October 23, 2008, must be remanded in order for the RO to 
adjudicate the claims contemporaneously.

Accordingly, the case is remanded for the following actions:

1.  The RO must issue a statement of the case 
and notification of the Veteran's appellate 
rights on the issue of entitlement to an 
effective date earlier than October 23, 2008, 
for the assignment of a 70 percent rating for 
his service-connected PTSD, to include all 
applicable laws and regulations with regard 
to the assignment of effective dates.  See 38 
C.F.R. §§ 19.29, 19.30 (2010); see also 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2010).  The Veteran and his 
representative are reminded that to vest 
jurisdiction over this issue with the Board, 
a timely substantive appeal to the October 
2009 rating decision must be filed.  38 
C.F.R. § 20.202 (2010).  If the Veteran 
perfects the appeal as to this issue, the 
case must be returned to the Board for 
appellate review.

2.  After the actions in paragraph 1 have 
been completed, and any other additional 
development deemed necessary, the RO must re-
adjudicate the Veteran's claim of entitlement 
to an initial evaluation in excess of 50 
percent for PTSD, from August 24, 2005 to 
October 23, 2008, and entitlement to an 
evaluation in excess of 70 percent for PTSD 
on and after October 23, 2008.  If any 
benefit remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


